DETAILED ACTION
Applicant's submission filed on June 4, 2021 has been entered.  Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-3, 5-7, 9, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Muller (WO 2012/034784) in view of Ikeda (U.S. Pat. No. 5,904,215), and further in view of Prokhorov (U.S. Pat. No. 7,593,796).
Specifically, regarding Claim 1, Muller discloses a self-learning vehicle control system (Abstract, ¶¶ [0004], [0011]), the control system comprising a processor (¶ [0011]), executing a first neural network (¶ [0041]), the first neural network is a vehicle model neural network (¶ [0041]), and one or more vehicle status sensors communicably connected with the processor (“sensor arrangement”; ¶ [0041]).  Muller does not disclose (i) that the vehicle model neural network is a recurrent neural network, the claimed (ii) second neural network, (iii) inputs, and (iv) output device. 
 However, Ikeda discloses a second neural network that is a speed control neural network (Abstract; e.g., a target braking speed (col. 8, ll. 34-54) which also inherently controls a vehicle speed), (ii) a processor (brake control unit 100; col. 3, ll. 24-26) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with the system of Muller to provide a greater flexibility and a higher adaptability by introducing a learning function into calculating means for calculating a target braking speed, vehicle-to-vehicle distance, and vehicle velocity.
The combination of Muller and Ikeda discloses substantially all of the limitations of the present invention but does not disclose that the neural network is recurrent.  However, Prokhorov discloses a vehicle model neural network that is a recurrent neural network (col. 1, ll. 23-34).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda and Muller with the system of Prokhorov to provide prompt and accurate speed control prediction.
Regarding Claims 2, 3, 5-7, and 12, the teachings of Muller and Prokhorov discloses substantially all of the limitations of the present invention, but does not disclose the claimed commands, attributes, and sensors.  
However, Ikeda discloses (i) that the one or more vehicle control commands comprise an actual braking effort command (col. 3, ll. 30-33, col. 8, ll. 38-40), as recited in Claim 2, (ii) the one or more vehicle status attributes comprise a measured vehicle speed (col. 8, ll. 50-52), as recited in Claim 3, (iii) that the one or more vehicle status sensors comprises one or more of: one or more speed determination sensors communicably connected with the processor (col. 3, ll. 47-49, also inherently disclosed at col. 8, ll. 50-52, as recited in Claim 5, (iv) that the vehicle model neural network is configured to determine one or more vehicle control loop properties based on the one or more vehicle control commands and the one or more vehicle status attributes (col. 7, l. 48 - col. 8, l. 3), as recited in Claim 6, (v) that the vehicle control loop properties include one or more of a vehicle response time (e.g., a braking response; col. 8, ll. 38-40, 45-50), as recited in Claim 7, and (vi) the one or more sequences of states comprise at least one of a sequence of velocities or a sequence of accelerations (e.g., starting of braking, ending of braking, col. 8, ll. 38-40), as recited in Claim 12.
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prokhorov and Muller with the system of Ikeda to provide a greater flexibility and a higher adaptability by introducing a learning function into calculating means for calculating a target braking speed, vehicle-to-vehicle distance, and vehicle velocity utilizing sensor feeds while in operation.
Regarding Claim 9, the combination of Muller, Ikeda, and Prokhorov discloses substantially all of the limitations of the present invention, but does not disclosed the claimed execution.  However, it would have been obvious to one of ordinary skill in the art to execute at least 75% of a range of one or more vehicle control commands to minimize driver interaction since it has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention.  See, e.g., In re Dailey, 149 U.S.P.Q. 47 (CCPA 1976).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muller, Ikeda, and Prokhorov in view of Tiwari et al. (U.S. Pat. Publ. No. 2018/0339709, hereinafter “Tiwari”).
The teachings of Muller, Ikeda, and Prokhorov discloses substantially all of the limitations of the present invention, but does not disclose the claimed sampling and trained module.  
However, Tiwari discloses that the one or more vehicle status attributes is sampled at a predefined sampling rate of two times the input rate of the vehicle control system (¶ [0041]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with the system of Muller, Ikeda, and Prokhorov to increase modeling accuracy.
 
Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muller, Ikeda, and Prokhorov in view of Andersson et al. (U.S. Pat. Publ. No. 2003/0093209, hereinafter “Andersson”). 
The teachings of Muller, Ikeda, and Prokhorov discloses substantially all of the limitations of the present invention, but does not disclose the claimed profile and commands.  
However, Andersson discloses that the (i) requested speed profile causes execution of a majority of a range of one or more vehicle control commands (¶ [0027]; via "autonomous speed adaptation"), as recited in Claim 8, (ii) one or more vehicle control commands are captured by a camera configured to monitor the position of driving controls of the vehicle (¶ [0037]), as recited in Claim 10, (iii) predefined speed profile includes step and linear change commands to characterize the vehicle dynamic response over the operating envelope of the vehicle (¶ [0026]), as recited in Claim 11, (iv) that the one or more vehicle status sensors includes capture of vehicle kinematic data including one or more of grade, curvature, and elevation (¶ [0021]), as recited in Claim 13.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andersson with the system of Muller, Ikeda, and Prokhorov to provide individual speed control behaviors based on a driver’s own preferences and driving conditions. 
Allowable Subject Matter
Claims 14-20 are allowable.  The prior art fails to teach, disclose, or suggest, either alone or in combination, the claimed speed control module. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833